Name: Regulation (EEC) No 1054/68 of the Commission of 23 July 1968 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 338 Official Journal of the European Communities 25.7.68 Official Journal of the European Communities No L 179/25 REGULATION (EEC) No 1054/68 OF THE COMMISSION of 23 July 1968 determining the list of agencies certifying the admissibility to certain tarif headings of certain milk products from third countries thaler, Gruyere, and Bergkase falling within tariff sub-heading No 04.04 A I ;  The 'Milchwirtschaftsfonds' at Vienna for Tilsit falling within tariff sub-heading No 04.04 E I (b ) 2 ; Poland:  The 'Polska Izba Handlu Zagrariicznego' at Warsaw for Tilsit falling within tariff sub ­ heading No 04.04 E I (b ) 2 ; Switzerland:  The 'Division de l'agriculture du dÃ ©partement fÃ ©dÃ ©ral de l'Ã ©conomie publique' at Berne, for the products falling within tariff sub-heading THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organisation of the market in milk and milk products , and in particular Article 14 (7) thereof; Whereas according to the provisions of Commission Regulation (EEC) No 1053/682 of 23 July 1968 cer ­ tifying the conditions under which certain milk pro ­ ducts may be admitted to certain tariff headings, the admission of products from third countries to tariff sub-headings Nos 04.02 B I (a ), 04.04 A I, 04.04 B, 04.04 D I and 04.04 E I (b) 2, listed in Annex II to Council Regulation (EEC) No 823/68 3 of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products, is subject to the submission of a cer ­ tificate duly authenticated by an issuing agency appearing on a list to be determined ; Whereas an agency may appear on the list only if it meets the requirements laid down in Article 7 of Regulation (EEC) No 1053/68 ; Whereas the following issuing agencies have been recognised by : No 04.02 B I (a);  The 'Union Suisse du Commerce de fromage SA' at Berne, for Emmenthaler, Gruyere and Sbrinz falling within sub-heading No 04.04 A and the products falling within tariff sub-heading No 04.04 D I ;  The 'Office Commercial pour le fromage d'Ap ­ penzell ', at Saint Gallen, for Appenzell falling within tariff sub-heading No 04.04 A I ;  The 'Chambre de commerce glaronaise et SociÃ ©tÃ © suisse des fabricants de fromages aux herbes Ã r. 1 .' at Glarus for Glarus falling within tariff sub-heading No 04.04 B ; Denmark:  The 'Central suisse du commerce du Tilsit' at Weinfelden, for Tilsit falling within tariff sub ­ heading No 04.04 E I (b ) 2 ;  The 'Mejeribrugets Osteeksportudvalg' at Aarhus, for Havarti falling within tariff sub-heading No 04.04 E I (b ) 2 ; Finland: Austria :  The 'Milchwirtschaftsfonds ' at Vienna and the 'Ã ¶sterreichische HartkÃ ¤se Export-Gesellschaft mbH' at Innsbruck acting together for Emmen ­  The 'Maitotaloustuotteiden Tarkastuslaitos' at Helsinki , for Emmenthaler failing within tariff sub-heading No 04.04 A I and the products fall ­ ing within tariff sub-heading No 04.04 D I ; Whereas these agencies have undertaken ­  to verify the particulars entered in the certificates specified in the Annex to Regulation (EEC) No 1053/68 ; 1 OJ No L 148 , 28.6.1968 , p. 13 . 2 OJ No L 179 , 25.7.1968 , p . 17 . 3 OJ No L 151 , 30.6.1968 , p. 3 . Official Journal of the European Communities 339 HAS ADOPTED THIS REGULATION : Article 1 1 . The list of issuing agencies referred to in Article 6 ( 1 ) of Regulation (EEC) No 1053/68 shall be as shown in the Annex. 2 . The tariff sub-headings appearing in the Annex correspond to those laid down in Annex IT to Regu ­ lation (EEC) No 823/68 .  to supply the Commission and Member States, upon request, with any information that may be required to assess the particulars entered in the certificates ;  for products falling within tariff sub-headings Nos 04.02 B I (a), 04.04 A I and 04.04 D I, to forward to the Member country in which customs clearance will take place the second copy of each authenticated certificate within three da\s from the date of issue ; Whereas the measures provided for in this Regu ­ lation are in accordance with the Opinion of the Management Committee for Milk and Milk Pro ­ ducts ; Article 2 This Regulation shall enter into force on 29 July 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1968 . For the Commission The President Jean REY 340 Official Journal of the European Communities ANNEX Third Tariff heading of products Issuing agency Countries Designation Location Denmark ex 04.04 E I (b ) 2 MejeribrugetsOsteeksportundvalg Aarhus Austria ex 04.04 A I BergkÃ ¤se, Emmenthaler GruyÃ ¨re Milchwirtschaftsfonds and Ã sterreichische HartkÃ ¤se Export-Gesellschaft acting together Vienna Innsbruck 04.04 E I (b ) 2 Milchwirtschaftsfonds Vienna Poland 04.04 E I (b ) 2 Polska Izba HandluZagnanicznego Warsaw Switzerland 04.02 B I Division de l' agriculture du dÃ ©partement fÃ ©dÃ ©ral de l'Ã ©conomie publique Berne ' ex 04.04 A I Appenzell Office commercial - pour le fromage d'Appenzell Saint-Gall ex 04.04 A I Emmenthaler , GruyÃ ¨re , Sbrinz Union suisse du commerce de fromage SA Berne 04.04 B Chambre de commerce glaronaise et SociÃ ©tÃ © suisse des frabricants de fromages aux herbes Ã r.I. Glarus 04.04 D I Union suisse du commerce de fromage SA Berne 04.04 E I (b) 2 Centrale suisse du com ­ merce du Tilsit Tilsit Finland ex 04.04 A I Emmenthaler Maitotaloustuotteiden Tarkastuslaitos Helsinki 04.04 D I Maitotaloustuotteiden Tarkastuslaitos 'Helsinki